Citation Nr: 1535416	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to September 13, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned it a 50 percent rating from the May 31, 2007 date of claim.  A September 2009 rating decision changed the initial rating to 70 percent from May 31, 2007.  

In September 2009, the Veteran requested a Board hearing for his appeal for a higher rating for PTSD, but at the time of the hearing which was eventually held before the undersigned in June 2015, he indicated that he wanted to present testimony only as to the matter of entitlement to a higher rating for heart disease.  Accordingly, the Board concludes that VA has provided him the appropriate opportunity to be heard concerning the current appeal, pursuant to 38 U.S.C.A. § 7107 (West 2014).

The Board notes that the RO denied a rating in excess of 60 percent for the Veteran's service-connected heart disease in October 2012.  A notice of disagreement was received in November 2012, and a statement of the case was issued in March 2014.  No timely substantive appeal was received concerning that decision.  Accordingly, although the Veteran and his representative may have felt that it was on appeal in giving testimony regarding his heart disease in June 2015, it was not.  That testimony raises a new claim for an increased rating for his heart disease which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's service-connected PTSD is currently rated as 70 percent disabling from the May 31, 2007 date of claim for an increased rating for it, and an appeal has been perfected concerning the January 2009 rating decision concerning it.  In the interim, in an November 2009 rating decision, the RO granted the Veteran a TDIU from September 13, 2009.  The claim for an increased rating for PTSD must be seen as including the matter of entitlement to a TDIU in light of evidence of record suggesting unemployability due to it during the period prior to September 13, 2009, and so it is on appeal as part of the Veteran's appeal for a higher rating for his PTSD.  See Brokowski v. Shinseki, 22 Vet. App. 79 (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD does not produce total occupational and social impairment.  

2.  Prior to September 13, 2009, the Veteran's service-connected disabilities, including PTSD, did not preclude him from obtaining or retaining all forms of substantially gainful employment consistent with his G.E.D., his college courses with a business major, and his work experience as a truck driver and in merchandising.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU prior to September 13, 2009 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2007 and August 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations in August 2008 and July 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and the rest of the evidence of record are adequate as they provide all information necessary to rate the disability at issue and consider TDIU. All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals for a higher rating than 70 percent for his service-connected PTSD, which is rated as 70 percent disabling from the May 31, 2007 date of claim.  He has been awarded a TDIU from September 13, 2009.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA evaluation in June 2007,  the Veteran reported that he was very depressed, and severe PTSD and major depressive disorder were reported.   

A September 2007 VA medical record reports that the Veteran left school after 11th grade, and attended junior college one year and another year at another college, with business as a major.  

On VA psychiatric examination in August 2008, the Veteran reported that he had been married to his present wife for 26 years, and that he had a positive and ongoing relationship with all of his children, except for one son who was adopted by his step-father.  He had a GED and had taken some college courses.  He was employed for a company part time, and had been for the past year, re-setting merchandise in grocery store displays, and he estimated that in the past 12 months, he had earned $7000.  He reported no current hobbies or leisure activities.  He reported struggling to be in crowded areas and with large groups of people, and having incredible guilt about some of his behaviors while in service.  One time in service, he persuaded a friend to go out, and the friend ended up dying.  On mental status examination, the Veteran arrived on time for his appointment and was casually dressed.  He had a normal rate and tone of speech.  He was oriented to person, time, and place, and his behavior was cooperative.  His mood was somewhat depressed and his affect was congruent.  Thought content was logical, and there were no indications of delusions or hallucinations.  No obsessive or ritualistic behaviors were noted.  He reported occasional suicidal thoughts, without intention, and no homicidal ideation was noted.  Insight and judgment of his symptoms appeared good, cognitive functioning appeared intact, and there were no difficulties with impulse control noted.  The diagnoses were PTSD, and major depressive disorder, severe and recurrent.  The GAF was 45.  

The Veteran was admitted to a private hospital in December 2008, complaining of having enough suffering.   It was his first admission.  He was having increased flashbacks and nightmares, as well as thoughts of wanting to kill himself and of overdosing.  On admission, he denied suicidal ideation or intent.  His hygiene and grooming were good, his mood was depressed and congruent with his restricted affect, and his speech was of slow rate, though articulate and normal.  Thought process was linear with occasional circumstantiality.  Associations were intact, and he denied hallucinations and homicidal ideations.  Judgment was fair and he was oriented to all spheres.  Cognition was unremarkable.  He was started on medications and his mood improved dramatically, his flashbacks diminished significantly, and he was not acutely suicidal.  He was quite happy and pleased with his medication regimen.  He was quite happy to go home and wanted very much to live his life and to obtain VA outpatient treatment.  He was bright in affect on discharge and very excited about being able to go home with his wife.  The diagnoses were severe major depression, and PTSD.  The GAF was 55 at time of discharge.

A March 2009 letter from a VA health care provider indicates that she felt that the Veteran should be receiving 100 percent compensation because his psychiatric conditions render him incapable of maintaining gainful employment.  He continued to experience intrusive recollections which disorganized his thinking and interfered with his ability to remain grounded.  Poor sleep resulted in fatigue and little energy, and he suffered anxiety attacks which disrupted his thinking and behavior.  He had particular difficulty in social situations where he was forced to interact with other people.  This would cause him to become anxious and irritable.  He had had a recent hospitalization in December 2008 for suicidal impulses, and had great difficulty with memory and concentration and would be unable to consistently follow complex instructions or complete complicated work tasks.  His symptoms rendered him incapable of reporting to work consistently, prevented him from having sufficient energy to get through a work day, and prevented him from developing and maintaining positive social relationships with co-workers and supervisors.  They also prevented him from managing stress and anxiety effectively, and from completing tasks necessary to meet production norms of most occupations.  To ask him to return to the work force would place him at risk of harming himself or others.  His GAF was 42 to reflect his serious symptoms and total incapacity in social and occupational functioning.  Even with treatment, the Veteran remained severely impaired, and the health care provider felt that he was 100 percent disabled.   

Other treatment records are incorporated into the record.  There was VA treatment in January 2009 concerning an environmental stressor of a housemate situation.  

On VA consultation in July 2009, it was noted that the Veteran had moved into a new rented house 2 months ago and so prior environmental stressors were resolved, which improved his mood and functioning.  He was living with his son and daughter in law and had good family support.  He had responded well to medication since a December 2008 hospitalization.  He was casually and appropriately dressed, had good eye contact, and was fully cooperative, with normal speech, mood mildly dysphoric, affect congruent to mood, thought processes linear, and no delusions or current suicidal or homicidal ideations or hallucinations.  He was alert and oriented times 3 with 3/3 immediate recall and fair insight and judgment and good reliability.  His GAF was 48.

A late September 2009 letter from a VA health care provider indicates that the Veteran had been unable to maintain viable gainful employment in the past 15 years.  In the last few jobs, he had become aggressive toward his bosses and co-workers, and reported strong impulses to assault many of them.  It is clear that he is unable to maintain employment due to his PTSD.  He described chronic suicidal and occasional homicidal thoughts and was at risk to act on them if forced to return to the work force.  He remained severely impaired from severe PTSD, and it was the health care provider's clinical opinion that the Veteran was totally unemployable and not a candidate for rehabilitation.  

A late September 2009 VA Form 21-8940 completed by the Veteran indicates that he had become too disabled to work in August 2009.  He had worked an average of 16 or more hours per week for merchandisers from March 2007 to September 2009, and had been a truck driver before then and had 10 years of formal education and a G.E.D.  

An October 2009 employment information form indicates that the Veteran had earned $11,375.67 in the year to date, that his work involved retail merchandising for a company that he had been with since February 2008, and that his hours varied week to week.  His last work period ended September 12, 2009, and he had sick and vacation day benefits.  

On VA psychiatric examination in July 2014, the Veteran indicated that he was happily married and had 4 children.  He had discontinued all employment in 2003 following triple bypass heart surgery.  He had been suicidal at one point and hospitalized briefly, and had been consistently treated with individual and group therapy.  Depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, and obsessional rituals with interfere with routine activities applied.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  Only PTSD was diagnosed.  

In the Veteran's September 2009 VA Form 9, he reported that he would have symptoms of persistent delusions and hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, and memory loss when not on medication.  However, a September 2009 letter from a VA health care provider indicates that he had worked with his treating psychiatrist to develop and maintain an effective medication regimen.    

The Board has carefully reviewed the entire record and finds that the preponderance of the evidence indicates that the Veteran does not have total occupational and total social impairment from his service-connected PTSD to warrant a 100 percent rating under the General Rating Formula for Mental Disorders for any part of the rating period.  It is clear that he has had less than full social impairment throughout the rating period.  However, the record reflects that he has had good relationships with family members, who have been supportive of him, during the course of the claim.  As well, he has had good hygiene, appropriate casual dress, and good communication skills with health care providers who have evaluated him during the course of the claim, as reflected by their statements concerning this.  This clearly demonstrates that he does not have total social impairment due to his PTSD.  Accordingly, the Board finds that a schedular disability rating in excess of 70 percent for the Veteran's PTSD is not warranted.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD, which is compensated, according to its terms, based on the degree of occupational and social impairment caused by it.  The impairment caused by it is can range from none to total, and the symptoms which are listed are exemplary, meaning any symptoms can be considered.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that the Veteran's PTSD creates such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that his PTSD presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The next question which must be addressed is whether the Veteran's service-connected disabilities, including PTSD, warranted a TDIU prior to September 13, 2009, as this was an integral part of his claim for an increased rating for PTSD, particularly with one of his health care providers making references as early as March 2009 as to his unemployability due to it.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Prior to September 13, 2009, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: PTSD, evaluated as 70 percent disabling, tinnitus, 10 percent, and bilateral hearing loss disability, noncompensable, for a combined rating of 70 percent.  

The preponderance of the evidence indicates that the Veteran did not become incapable of obtaining or retaining all forms of substantially gainful employment due to service-connected disabilities including PTSD prior to September 13, 2009.  The Board finds that the employment information form his employer submitted is the best evidence of record concerning this.  It was from his employer and with all of the detail it provides, it appears to have been based on a review of employment records, and it shows that the Veteran had been substantially gainfully employed in part time employment through the pay period ending September 12, 2009.  This was not simply marginal employment as his income level exceed the poverty threshold.  See https://www.census.gov/hhes/www/poverty/data/threshld/thresh09.html

This being the case, earlier statements suggesting possible unemployability due to service-connected disabilities are discounted as less probative as they apparently were not based on a full understanding of the relevant facts.  The Board finds the Veteran's engagement in substantially gainful employment through September 12, 2009 to be dispositive.  Accordingly, a TDIU prior to September 13, 2009 is not warranted.   



ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU prior to September 13, 2009 is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


